              Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 NORDIC INTERACTIVE
 TECHNOLOGIES LLC,

                           Plaintiff,
                                                     Case No.: 6:20-CV-00064
 v.
                                                     JURY TRIAL DEMANDED
 SAMSUNG ELECTRONICS CO., LTD. and
 SAMSUNG ELECTRONICS AMERICA,
 INC.,

                           Defendants.

                         COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Nordic Interactive Technologies LLC (“Nordic”), for its Complaint against

Defendants Samsung Electronics Co., Ltd. and Samsung Electronics America, Inc. (collectively,

“Samsung” or “Defendants”) states as follows:

                                        NATURE OF THE CASE

         1.       This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1 et seq., including 35 U.S.C. §§ 271, 281, 283, 284, and 285.

                                               PARTIES

         2.       Plaintiff Nordic is a corporation organized and existing under the laws of the State

of Texas, with its principal place of business at 8105 Rasor Boulevard, Suite 210 Plano, Texas

75024.

         3.       Defendant Samsung Electronics Co., Ltd. is a corporation organized and existing

under the laws of the Republic of Korea, and located at 129 Samsung-ro, Yeongtong-gu, Suwon-

si, Gyeonggi-do, Republic of Korea.
            Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 2 of 11




       4.       Defendant Samsung Electronics America, Inc. is a corporation organized and

existing under the laws of the state of New York, with its principal place of business at 85

Challenger Road, Ridgefield Park, New Jersey 07660 and offices and/or other facilities at least at

12100 Samsung Blvd, Austin, Texas 78754; 2800 Wells Branch Pkwy, Austin, Texas 78728; 1301

East Lookout Drive, Richardson, Texas 75082; and 6635 Declaration Drive, Plano, Texas 75023.

Samsung Electronics America, Inc. may be served through its registered agent for service of

process, CT Corporation System, 1999 Bryan St., Suite. 900, Dallas, Texas 75201.

       5.       Defendant Samsung Electronics America, Inc. is a wholly owned subsidiary of

Samsung Electronics Co., Ltd.

       6.       Defendant Samsung Electronics Co., Ltd. is composed of three business units. One

business unit (the CE Division) makes and sells consumer electronics, such as televisions and

refrigerators. A second business unit (Mobile Division) makes and sells mobile devices, such as

smartphones and tablets. A third business unit (LSI Division) makes and sells semiconductor chips,

such as application processors, which are incorporated into smartphones, such as those made and

sold by the Mobile Division.

       7.       Defendant Samsung Electronics America, Inc. is the U.S. subsidiary that sells

Samsung’s consumer electronics and mobile devices in the United States, including those that

incorporate the infringing technologies.

       8.       Defendants have and/or maintain authorized sellers and sales representatives that

offer and sell products pertinent to this Complaint throughout the State of Texas, including this

District and to consumers throughout this District, such as: AT&T Store at 4330 W Waco Drive,

Waco, Texas 76710; Verizon Authorized Retailer at 2812 W Loop 340, Suite# H-12, Waco,

Texas, 76711; Best Buy at 4627 S Jack Kultgen Expy, Waco, Texas 76706; and Amazon.com.



                                                 2
            Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 3 of 11




                                  JURISDICTION AND VENUE

       9.        This action arises under the patent laws of the United States, Title 35 of the United

States Code (“U.S.C.”) § 101 et seq.

       10.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       11.       This Court has personal jurisdiction over Samsung Electronics Co., Ltd. and

Samsung Electronics America, Inc. because, directly or through intermediaries, each has

committed acts within the Western District of Texas giving rise to this action and/or has established

minimum contacts with the Western District of Texas such that the exercise of jurisdiction would

not offend traditional notions of fair play and substantial justice.

       12.       For example, Samsung Electronics America maintains regular and established

place offices in the Western District of Texas, including at 12100 Samsung Blvd, Austin, Texas

78754 and 2800 Wells Branch Pkwy, Austin, Texas 78728.

       13.       Further, on information and belief, Samsung Electronics Co., Ltd. directs and

controls the actions of Samsung Electronics America such that it too maintains regular and

established offices in the Western District of Texas, including at 12100 Samsung Blvd, Austin,

Texas 78754, and 2800 Wells Branch Pkwy, Austin, Texas 78728.

       14.       Samsung Electronics Co., Ltd. also owns and operates a manufacturing facility in

Austin, Texas.

       15.       In addition, Samsung Electronics Co., Ltd., and Samsung Electronics America, Inc.

have placed or contributed to placing infringing products into the stream of commerce via an

established distribution channel knowing or understanding that such products would be sold and

used in the United States, including in the Western District of Texas.




                                                   3
          Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 4 of 11




       16.     On information and belief, Samsung Electronics Co., Ltd., and Samsung

Electronics America, Inc. also have each derived substantial revenue from infringing acts in the

Western District of Texas, including from the sale and use of infringing products.

       17.     Venue is proper under 28 U.S.C § 1391(b)-(c) and 28 U.S.C. § 1400.

       18.     In particular, Samsung Electronics Co., Ltd. is a corporation organized and existing

under the laws of the Republic of Korea, and Samsung Electronics America, Inc. has maintained

regular and established places of business at 12100 Samsung Blvd, Austin, Texas 78754 and 2800

Wells Branch Pkwy, Austin, Texas 78728.

       19.     On information and belief, each Defendant exercises direction and control over the

performance of each other Defendant, or they form a joint enterprise such that the performance by

one Defendant is attributable to each other Defendant.

                                      THE ASSERTED PATENTS

       20.     On September 15, 2009, U.S. Patent Number 7,590,097 (the “’097 Patent”), entitled

“Device Detection and Service Discovery System and Method for a Mobile Ad Hoc

Communications Network,” was duly and legally issued by the United States Patent and

Trademark Office. A true and correct copy of the ’097 Patent is attached as Exhibit A to this

Complaint.

       21.     The ’097 Patent issued from U.S. patent application Serial Number 10/662,407

filed on September 16, 2003 and discloses and relates to communications between devices in a

wireless communications network.

       22.     The ’097 Patent claims patent-eligible subject matter and is valid and enforceable.

       23.     Nordic is the sole owner of all rights, title, and interest in and to the ’097 Patent

including the right to sue for and collect past, present, and future damages and to seek and obtain

injunctive or any other relief for infringement of the ’097 Patent.
                                                 4
           Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 5 of 11




       24.     On February 5, 2002, U.S. Patent Number 6,345,095 (the “’095 Patent”), entitled

“Telephone Number Area Code Preprocessor,” was duly and legally issued by the United States

Patent and Trademark Office. A true and correct copy of the ’095 Patent is attached as Exhibit B

to this Complaint.

       25.     The ’095 Patent issued from U.S. patent application Serial Number 09/291,213

filed on April 14, 1999 and discloses and relates to apparatus and method for processing telephone

numbers.

       26.     The ’095 Patent claims patent-eligible subject matter and is valid and enforceable.

       27.     Nordic is the sole owner of all rights, title, and interest in and to the ’095 Patent

including the right to sue for and collect past damages and any other relief for infringement of the

’095 Patent.

                                 THE ACCUSED PRODUCTS

       28.     Defendants make, use, sell, offer for sale, and/or import into the United States

consumer electronics that infringe at least claims 19-24 of the ʼ097 Patent (the “’097 Accused

Products”).

       29.     The ’097 Accused Products include: (1) all non-cellular Samsung electronic

devices running Android Mobile Operating System 4.1 or later versions, incorporating the

Bluetooth 2.1 or later version standard using Extended Inquiry Response; (2) all non-cellular

Samsung electronic devices running Chrome OS incorporating the Bluetooth 2.1 or later version

standard using Extended Inquiry Response; (3) all non-cellular Samsung electronic devices

running Android Mobile Operating System that support Wi-Fi Direct; and (4) all Samsung

televisions running the Tizen operating system that support Wi-Fi Direct.




                                                 5
           Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 6 of 11




         30.    Such ’097 Accused Products include, but are not limited to, the Samsung Galaxy

Tab S4 Wi-Fi, Samsung Galaxy Tab S3 (Wi-Fi), Samsung Galaxy Tab S2 Wi-Fi series (S2 8.0

and S2 9.7), Samsung Galaxy Tab S2 VE Wi-Fi series (S2 8.0 and S2 9.7), Samsung Kids Tab E

Lite (Wi-Fi), Samsung Galaxy Tab A Wi-Fi series (8.0, 9.7, and 10.1), Samsung Galaxy Tab 3

series (Wi-Fi), Samsung Galaxy Tab E Wi-Fi series (7.0, 8.0, and 9.6), Samsung Galaxy Tab S

Wi-Fi series (8.4 and 10.5), Samsung Galaxy Tab 4 Wi-Fi series (7.0, 8.0 and 10.1), Samsung

Galaxy Tab Pro Wi-Fi series (8.4 and 10.1), Samsung Galaxy Tab 3 Wi-Fi series (7.0, 8.0, and

10.1), Samsung Galaxy Tab 2 Wi-Fi series (7.0 and 10.1), and all other non-cellular devices

running Android Mobile Operating System 4.1 or later incorporating versions of Bluetooth 2.1 or

later.

         31.    Such ’097 Accused Products also include, but are not limited to, the Samsung

Chromebook Pro, Samsung Chromebook 3, Samsung Chromebook Plus V2, Samsung

Chromebook Plus, Series 3 Chromebook, Samsung Series 5, and all other devices running Chrome

OS and incorporating versions of Bluetooth 2.1 or later.

         32.    Such ’097 Accused Products also include, but are not limited to, the Samsung 2015

SUHD 4K TVs (UN65JS9500, UN78JS9100, UN65JS9000, etc.), Samsung Q70/Q70R QLED,

Samsung KS 9800, Samsung KU 66xx, Samsung Q8FN/Q8CN, Samsung NU8, Samsung Q9,

Samsung MU7, and all other Samsung televisions running the Tizen operating system that support

Wi-Fi Direct.

         33.    Defendants made, used, sold, offered for sale, and/or imported into the United

States consumer electronics that infringed at least claims 16 and 30 of the ʼ095 Patent (the “’095

Accused Products”).




                                                6
         Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 7 of 11




       34.     The ’095 Accused Products include all Samsung electronic devices running

Android Mobile Operating System supporting telephony functionalities.

       35.     Such ’095 Accused Products include, but are not limited to, the Galaxy Fold,

Galaxy S series (S10, S9, S8, and S7), Galaxy M series (M30, M20, and M10), Galaxy Note series

(Note9, Note8, and Note7), Galaxy A series (A9, A8, A7, A6, A5, A30, and A50), Galaxy J series

(J8, J7, J6, J5, J4, J3, and J2), Galaxy On Series (On8, On7, On6, On5), Galaxy On Pro Series

(On8 Pro, On7 Pro, On6 Pro, On5 Pro), Galaxy Young series, Galaxy Mega series, and all other

devices running Android Mobile Operating System supporting telephony functionalities.

                       COUNT I – INFRINGEMENT OF THE ’097 PATENT

       36.     Nordic hereby realleges paragraphs 1 through 35 as though fully set forth herein.

       37.     Defendants directly and/or through its subsidiaries, affiliates, agents, and/or

business partners, have in the past and continue to directly infringe at least claims 19-24 of the

’097 Patent pursuant to 35 U.S.C. §§ 271(a) by making, using, selling, or offering to sell, and/or

importing in the United States, the ’097 Accused Products.

       38.     On information and belief, the ’097 Accused Products provide a method for

performing device detection and service discovery in a mobile ad hoc communications network,

comprising: conducting an inquiry to discover nearby devices, determining, whether a discovered

nearby device provides an indication that it may include a middleware software, the middleware

software configured for providing application and service discovery; when the discovered nearby

device does not provide an indication that it may include the middleware software: disconnect

communication session establishment with the discovered nearby device; when the discovered

nearby device provides an indication that it may include the middleware software: creating a

wireless short-range communication connection to discovered nearby device; confirming whether

said nearby device includes the middleware software by requesting corresponding information
                                                7
           Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 8 of 11




from said nearby device via the wireless short-range communication connection; and when said

nearby device includes the middleware software: executing the middleware software to perform

application and service discovery with said nearby device.

         39.   Defendants have actual notice of the ’097 Patent and the infringement alleged

herein at least as early as November 1, 2018.

         40.   Defendants have failed to take adequate steps to determine whether or not they were

infringing or would infringe the ’097 Patent, despite having been on notice of and lacking

permission to practice the ’097 Patent.

         41.   Therefore, Defendants are liable for infringement of the ’097 Patent and its

infringement has been and continues to be willful in nature.

         42.   Plaintiff Nordic has incurred and will continue to incur substantial damages,

including monetary damages.

         43.   Plaintiff Nordic has been and continues to be irreparably harmed by Defendants’

infringement of the ’097 Patent.

         44.   Therefore, Plaintiff Nordic is entitled to an injunction, actual and/or compensatory

damages, reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and

costs.

                       COUNT II – INFRINGEMENT OF THE ’095 PATENT

         45.   Nordic hereby realleges paragraphs 1 through 44 as though fully set forth herein.

         46.   Defendants directly and/or through its subsidiaries, affiliates, agents, and/or

business partners, have in the past and continue to directly infringe at least claims 16 and 30 of the

’095 Patent pursuant to 35 U.S.C. §§ 271(a) by making, using, selling, or offering to sell, and/or

importing in the United States, the ’095 Accused Products.



                                                  8
         Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 9 of 11




       47.     On information and belief, the ’095 Accused Products provide a method for

processing telephone numbers, comprising the steps of: monitoring call initiation signals from a

calling party; receiving, responsive to the monitoring step, called party information; producing,

responsive to the called party information, a list of telephone numbers; and selecting, responsive

to the producing step, a target telephone number from the list of telephone numbers.

       48.     Defendants have actual notice of the ’095 Patent and the infringement alleged

herein at least as early as November 1, 2018.

       49.     Defendants have failed to take adequate steps to determine whether or not they were

infringing or would infringe the ’095 Patent, despite having been on notice of and lacking

permission to practice the ’095 Patent.

       50.     Therefore, Defendants are liable for infringement of the ’095 Patent and its

infringement has been willful in nature.

       51.     Plaintiff Nordic has incurred substantial damages, including monetary damages.

       52.     Plaintiff Nordic has been irreparably harmed by Defendants’ infringement of the

’095 Patent.

       53.     Therefore, Plaintiff Nordic is entitled, actual and/or compensatory damages,

reasonable royalties, pre-judgment and post-judgment interest, enhanced damages, and costs.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nordic requests that judgment be entered in favor of Nordic and

against the Defendants, and that Nordic be granted the following relief:

       (i)     A declaration that the ’097 Patent is valid and enforceable;

       (ii)    A declaration that the ’095 Patent is valid and enforceable;

       (iii)   A declaration that Defendants have directly infringed one or more claims of the
               ’097 Patent, either literally and/or under the doctrine of equivalents;


                                                9
        Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 10 of 11




       (iv)    A declaration that Defendants have directly infringed one or more claims of the
               ’095 Patent, either literally and/or under the doctrine of equivalents;

       (v)     An award of damages sufficient to compensate Nordic for Defendants’
               infringement of the ’097 Patent pursuant to 35 U.S.C. § 284;

       (vi)    An award of damages sufficient to compensate Nordic for Defendants’
               infringement of the ’095 Patent pursuant to 35 U.S.C. § 284;

       (vii)   An award of prejudgment and post-judgment interest pursuant to 35 U.S.C. § 284;

       (viii) A payment of ongoing royalties in an amount to be determined for any continued
              infringement after the date that judgement is entered;

       (ix)    Treble damages for willful infringement as permitted under 35 U.S.C. § 284;

       (x)     An award of attorneys’ fees incurred in prosecuting this action, on the basis that
               this is an exceptional case provided by 35 U.S.C. § 285;

       (xi)    Enjoin each Defendant, its officers, subsidiaries, agents, servants, and employees,
               and all persons in active concert with any of the foregoing from further
               infringement of the ’097 Patent; and

       (xii)   Such other and further relief as this Court shall deem appropriate.

                                        JURY DEMAND

       Plaintiff demands a trial by jury of any and all issues triable of right before a jury pursuant

to Rule 38 of the Federal Rules of Civil Procedure.

                                 RESERVATION OF RIGHTS

       Plaintiff’s investigation is ongoing, and certain material information remains in the sole

possession of Defendants or third parties, which will be obtained via discovery herein. Plaintiff

expressly reserves the right to amend or supplement the causes of action set forth herein in

accordance with Rule 15 of the Federal Rules of Civil Procedure.




                                                 10
        Case 6:20-cv-00064-ADA Document 1 Filed 01/28/20 Page 11 of 11




Dated: January 28, 2020             Respectfully submitted,


                                    /s/ Robert Christopher Bunt

                                    William Cory Spence
                                    Jason Wejnert
                                    Alok Parikh
                                    SpencePC
                                    515 N. State St., Suite 1801
                                    Chicago, Illinois 60654
                                    312-404-8882
                                    william.spence@spencepc.com
                                    jason.wejnert@spencepc.com
                                    alok.parikh@spencepc.com

                                    Robert Christopher Bunt
                                    State Bar No. 00787165
                                    Charles Ainsworth
                                    State Bar No. 00783521
                                    PARKER, BUNT & AINSWORTH, P.C.
                                    100 E. Ferguson, Suite 418
                                    Tyler, TX 75702
                                    903/531-3535
                                    E-mail: charley@pbatyler.com
                                    E-mail: rcbunt@pbatyler.com

                                    ATTORNEYS FOR PLAINTIFF




                                      11
